 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 1034;andBroderickWood Products Company,118NLRB 38.8Here,despite the absence of a checkoff arrangement,the broad language of theBrown-Oldsdecision appears to require that because of the assistance provided theRespondent in its dues collecting by the illegal referral agreement found herein,the latter must now be compelled to refund such dues as were collected from itsmembers during their employment with the Mahon Company on the Ford project.Accordingly,I shall make that recommendation here. I shall also recommendthat the Respondent cease and desist from maintaining and giving effect to theillegal hiring arrangement described above.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.The Employerisengaged in commercewithin themeaning ofthe Act.2.TheRespondentUnion is alabor organizationwithin themeaning of Sec-tion2(5) of the Act.3.By causing the Companyto refuse to hireJ.P.Gasawaybecause he had notobtained a work referral from theRespondent,theRespondent has engaged inunfairlabor practices within themeaning of Section 8(b)(2) and 8(b)(1)(A)of the Act.4.The aforesaid unfairlabor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted frompublication.]8 At the same time,it should also be borne in mind that,on occasion the Board hasrefused to order reimbursement of union dues collected by an employer on behalf of anillegally assisted union.Cf.Bowman Transportation, Inc.,112 NLRB 387, 388, enfd. inpart, subnom.District 50, UnitedMineWorkers of Americav.N.L.R.B.,237 F. 2d 585(C.A.,D.C.),vacated and remanded as to another point, 355 U.S. 453.The Raser Tanning CompanyandAmalgamated Meat Cutters &ButcherWorkmen of North America,AFL-CIO.Case No.8-CA-1313.December 22, 1958DECISION AND ORDEROn May 27, 1958, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, a supporting brief, anda request for oral argument.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theI Because in our opinionthe record,exceptions,and brief adequately set forth theissues and the positions of the parties,this request is hereby denied.122 NLRB No. 80. THE BASERTANNING COMPANY641Intermediate Report, the exceptions,2 the brief, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications andadditions noted herein 31.For reasons stated in the Intermediate Report, we find no meritin the Respondent's contention that employees Lemon Fields andJohn Miller were discharged for deficiencies in their work, and thatemployees Kenneth and Jack Barlow were not discharged but vol-untarily quit.We agree with the Trial Examiner that all these2 In its exceptions, the Respondent contends, in substance, that the record made at thehearing is defective, in that it does not set forth certain alleged testimony by theRespondent's witnesses denying other testimony on the basis of which the Trial Examinerfound that the Respondent violated Section 8(a)(1) and 8(a)(3) of the Act. Certain ofthese alleged denials do, in fact, appear in the record, and we shall not disturb the TrialExaminer's failure to credit them.As to such of these alleged denials as do not appearin the record, we shall not at this time attempt to determine whether such testimony wasactually given, but shall instead not adopt the following findings of the Trial Examinerwhich are affected by such alleged denials that: (1) On the morning of the electionherein the Respondent's vice president, Loren Swedenborg, asked employee Adell Metcalfeabout the union meeting the night before and told him that if he was not going to votefor the Respondent, he would "rather" lie did not vote at all, and, finally, that if he didgo to the polls, he would know that he had voted for the Union; (2) soon after unionorganization began, Secretary Smith and Vice President Swedenborg told employeeKenneth Barlow they did not want him to talk to any of the men in the plant, and that,when he asked "why," Smith replied, "You know why"; (3) the day after the firstunion meeting Superintendent Robert Swedenborg asked employee Lemon Fields aboutReverend Williams and "this union junk" and also asked him if he had signed a card ;and (4) on the morning of the election Secretary Smith asked employee Junior Colemanif lie had attended the union meeting the night before and that Coleman admitted thefact and saw his name on a list carried by Smith.IWe note an inadvertent error in the Intermediate Report, which, however, does notaffect the validity of the Trial Examiner's findings and conclusions. In section III C ofthe Intermediate Report, the Trial Examiner stated that he did not credit SecretarySmith's denial of a threat to, and interrogation of, employee Kenneth Barlow.However,it is clear from the context that reference was intended to Superintendent Robert Sweden-borg rather than Smith.Furthermore, for reasons indicated below, we do not adopt thefollowing findings of the Trial Examiner, and do not rely on them in finding that theRespondent violated the Act : (1) That the Respondent's vice president, Loren Sweden-borg, did not deny employee Payne's testimony that on or about April 19, 1957, Sweden-borg remarked to Payne, in substance, that he knew Payne had been late for a unionmeeting on the previous day; (2) that Foreman Stehura's testimony that he and Super-intendent Robert Swedenborg decided to lay off employee Lemon Fields for "insufficiencyofwork" is inconsistent with the claim in the answer that Fields was "discharged forincompetence and inability to do the work required"; (3) that the service of the first andsecond amended charges herein showed that employees Trent, Metcalfe, and Coleman wereseeking reemployment ; and (4) that on or about April 15, 1957, a number of managementofficialsgathered around employee Reed, that he was asked who had attended a unionmeeting, and that he divulged the names of certain employees.We do not adopt (1) be-cause it is not supported by the record, and we do not adopt (2) and (3) because, in ouropinion, they represent conclusions or inferences which are not warranted by the evidence.As to (4), we do not rely on this alleged interrogation because, in making this finding,the Trial Examiner predicated it, at least in part, on an alleged admission by Reed whichdoes not appear in the record.In this connection,the Respondent contends in substancethat at the hearing the Trial Examiner improperly denied its request for the productionof an alleged pretrial statement by Reed to a Board agent (cf.Jencks v. United states,353 U.S. 657).However, as Reed was the Respondent's own witness and as the Re-spondent was not seeking the alleged statement for use in cross-examining Reed. we donot deem the principle of theJenckscase applicable here.Ra-RichMann lecturingCorporation,121 NLRB 700. Moreover, as already stated, we are not finding any viola-tion of the Act on the basis of the alleged interrogation of Reed.505395-59-vol. 12 2-4 2 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees were discharged for union activity, in violation of Sec-tion 8(a) (3) and (1) of the Act.2.The Trial Examiner also found that the Respondent dischargedemployees James Trent, Adell Metcalfe, and Junior Coleman becauseof their union activity, in violation of Section 8 (a) (3) and (1) ofthe Act.Trent and Metcalfe were discharged on May 2, 1957, theday after the election herein, and Coleman on May 10. These dis-charges occurred only a few weeks after the discharge of Fields4and Miller and about the same time as the discharges of the Barlows.The Respondent has asserted a special defense with respect tothese three employees, contending that they were not dischargedfor union activity but were laid off in order of seniority for economicreasons.In support of this contention, the Respondent cites evidencetending to show a progressive decline in its production and workforce from about January 1 to about June 1, 1957.However, therecord indicates that there was during that period a high rate ofvoluntary quits among the Respondent's employees, and there isno substantial evidence that any employees were laid off or other-wise involuntarily terminated during this period other than thedischargees involved there.5All three were experienced employees,having served the Respondent from about 3 to 5.years.With thepossible exception of Metcalfe, none of them was told that he wasbeing laid off for economic reasons.Moreover, it is clear that theRespondent was aware of their union activity.Metcalfe, as foundby the Trial Examiner, a few days after the first union meeting onApril 11, was interrogated by Secretary Smith as to his unionactivity, and, when Metcalfe admitted signing a card for the Union,Smith declared : "I am through with you."As is further foundby the Trial Examiner, on the morning of the election Superin-tendent Robert Swedenborg interrogated Metcalfe about his votingintentions, and after threats of reprisal if the employees votedfor the Union, warned Metcalfe that if he appeared at the pollsSwedenborg would know how he voted.Metcalfe, nevertheless,appeared at the polls and did vote. Coleman was one of the originalorganizers of the Union, and active in its affairs, and he was one ofits official observers at the election.When, on May 10, SecretarySmith told Coleman that he had been laid off, Coleman asked thereason for his termination. Smith answered only : "You know why.I'm sorry."Trent was a prominent proponent of the Union andone of its observers at the election.On May 1, 1957, SuperintendentRobert Swedenborg told employee Kenneth Barlow that he had alist of names of the employees who had attended the union meeting6 Fields andMillerwere discharged on April 12 and the Barlows on May 9.5 There is some equivocal evidence that another employee,Jonathan Sturgill, was laidoff shortly after Trent's discharge.However, we deem this evidence insufficient to estab-lish the date on which, or the circumstances under which,Sturgill's employment ceased. THE BASERTANNING COMPANY643the night before and that Barlow's and Trent's names were on thetop of the list.In these circumstances, we find no merit in the Respondent's con-tention that these three employees were laid off for economic reasonsand find that they were discharged because of union activity, inviolation of Section 8(a) (3) and (1) of the ActsORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, The Raser TanningCompany, Ashtabula, Ohio, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Meat Cutters &ButcherWorkmen of North America, AFL-CIO, or in any otherlabor organization of its employees, by discharging or refusing toreinstate employees, or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition ofemployment.(b)Engaging in surveillance of union meeting places, threateningemployees with reprisals or promising benefits to discourage unionmembership and activity, and interrogating employees as to theirunion membership in a manner constituting interference, restraint,or coercion in violation of Section 8(a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in any other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act.e The charges alleged that the Respondent had violated Section 8(a)(3) and (1) ofthe Act in that the Respondent discriminatorily discharged certain employees and in thatby these and"other acts and conduct"the Respondent had coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.At the hearing, the Respondentmoved to dismiss paragraph 6 of the complaint(which alleges surveillance,interrogation,and threats in violation of Section 8(a) (1) of the Act) on the ground, in substance, thatit is not supported by the charges.In its exceptions and brief to the Board, theRespondent contends that the Trial Examiner failed to rule on this motion in his Inter-mediate Report.However, the record discloses that the Trial Examiner denied the motionat the hearing.We concur in this denial.National Labor Relations Board v. KohlerCompany,220 P. 2d 3(C.A. 7) at 5, 6, and 7. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer immediate and full reinstatement to Lemon Fields,John Miller, James Trent, Adell Metcalfe, Kenneth Barlow, JackBarlow, and Junior Coleman, to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of earningsthey may have suffered by reason of the discrimination against them,in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(c)Post at its Ashtabula, Ohio, plant copies of the notice attachedhereto and marked "Appendix."7Copies of said notice, to be fur-nished by the Regional Director for the Eighth Region shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof in con-spicuous places, including all places where notices to employees arecustomarily posted, and maintained by it for a period of sixty (60).consecutive days.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Eighth Region in writ-ing, within ten (10) days from the date of this Order, as to thesteps the Respondent has taken to comply herewith.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Amalgamated MeatCutters & Butcher Workmen of North America, AFL-CIO, orin any other labor organization of our employees, by discharging,refusing to reinstate, or in any other manner discriminating inregard to their hire or tenure of employment or any term orcondition of employment. THE BASERTANNING COMPANY645WE WILL NOT engage in surveillance of union meeting places,threaten our employees with reprisals or make them promises ofbenefit in order to discourage membership in the above-namedor any other labor organization, or interrogate them as to theirunion membership in a manner constituting interference, re-straint, and coercion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist the above-named or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization asauthorized in Section 8(a) (3) of the Act.WE WILL offer the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of pay they mayhave suffered by reason of our discrimination against them.Lemon FieldsJohn MillerJames TrentAdell MetcalfeKenneth BarlowJack BarlowJunior ColemanTHE RASER TANNING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-namedRespondent Company, a hearing involving allegations of unfair labor practices inviolation of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended (61 Stat. 136), was held in Ashtabula, Ohio, on April 8, 9, and 10,1958, before the duly designated Trial Examiner.All parties were represented at the hearing, participated therein, and wereafforded full opportunity to present and meet evidence, to engage in oral argument,and to file briefs.Briefs have been received from General Counsel and counselfor the Respondent.At the conclusion of the hearing, ruling was reserved upon certain motions todismiss,made by the Respondent.Disposition of said motions is made in thefollowing findings, conclusions, and recommendations. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDFrom his observations of the witnesses, and upon the entire record in the case,the Trial Examiner makes the following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Raser Tanning Company is an Ohio corporation, with its principal officeand plant in Ashtabula, Ohio, where it is engaged in the processing and sale ofhides.In the course and conduct of its business, the Respondent annually causes itsfinished products, in value of more than $50,000, to be sold, delivered, and trans-ported to and through States of the United States other than Ohio.The Respondent concedes that it is engaged in commerce within the meaningof the Act, and it is so found.II.THE LABORORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,AFL-CIO,,isa labor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Backgroundand issuesAll events alleged herein as violations of the Act occurred within a period ofabout a month following the beginning, in April 1957, of a self-organizationalcampaign by the Respondent's employees.As found in more detail below, man-agement officials not only became promptly aware of this activity but became so,concerned about it, according to their own testimony, that they compiled andretained a list of all employees whom they discovered or believed to be for theUnion and "against" the Company.The complaint alleges that this admitted "concern" extended to such illegallengths as discriminatory discharges of a number of employees, surveillance ofunion meeting places, and the utterance of threats of economic reprisals.Since the alleged conduct other than actual discharges may throw light upon:motives precipitating the dismissals, it will be considered first.At the outset, however, it may aid appraisal of the full picture to identify bydates certain events of major relevance, especially the terminations of employmentin issue.In his articulate and carefully prepared brief, General Counsel has included a.chronology of this nature, and the Trial Examiner adopts it:About April 4, 1957.Initial activities of organizing committee among Re-spondent's employees.April 11.Numerous employees signed union cards at the People's BaptistChurch.April 12.Lemon Fields and John Miller discharged.April 25.Respondent and Union executed a stipulation for consent election,.providing for the National Labor Relations Board to conduct an electionon May 1, 1957.April 30.Union meeting at Steelworkers' Hall.May 1.Election held, and Union fails to receive a majority.May 2. James Trent and Adell Metcalfe terminated.May 9. Kenneth Barlow and Jack Barlow terminated.May 10.Junior Coleman terminated.B.SurveillanceCredible and for the most part uncontradicted testimony of employees supports:a finding that while they were attending the second union meeting, at the samechurch and on or about April 18, three company officials:Vice president LorenSwedenborg,Superintendent Robert Swedenborg,and Secretary Charles E. Smith,were seen by employees to drive slowly back and forth in front of the church,which is situated more than a third of a mile from the plant.Theywere seen tomake notes, apparently of license numbers, as they passed the many parked carsof their employees..The next morning Loren Swedenborg remarked to employeePayne: "I see you were late for the union meeting."'' Swedenborg did not deny Payne's testimony on this point. THE BASERTANNING COMPANY647The Union held a meeting of employees at the Steelworkers' Hall the night ofApril 30.The next morning-the day of the election-Superintendent Swedenborgasked employee Kenneth Barlow if he had been at this meeting.When Barlowdenied it, Swedenborg said, showing the employee a list, "Well, we have a list ofnames here of the guys that were at the union meeting last night.Your nameand Jim Trent's is onthe top of the list."Barlow asked him how he found outand Swedenborg replied that "we had several of the boys up there."2Secretary Smith admitted, as a witness, that he and his "associates" receivedinformation "as to who attended union meetings" and that he and the twoSwedenborgs compiled a list, "immediately after the (union) activity started," ofthe employees they thought would vote "against" the Company. In view of othertestimony by Smith that on one occasion he and the two other officials madethree trips back and forth by the Baptist Church while a union meeting was inprogress, the Trial Examiner is convinced and finds that these officials engaged insurveillance, and informed employees that they were keeping a list of union ad-herents, for the purpose of discouraging union membership and activity.Sur-veillance for this illegal purpose has long been held by the Board and the courtsto constitute interference, restraint, and coercion of employees in the exercise ofrights guaranteed by the Act.3 It is so found here.C. Illegal interrogation, threats and promisesA few days after the first union meeting, Secretary Smith asked employee AdellMetcalfe if he was "messing" with this "union."Metcalfe admitted he had signeda card, and Smith declared, "I'm through with you."4On the morning of the election, the same employee was approached by LorenSwedenborg and asked about the union meeting the night before, especially as towhat one of the Barlow brothers had said. Swedenborg then told Metcalfe thatifhe was not going to vote for the Company, he would "rather" he did not voteat all.If he did go to the polls, Swedenborg finally said, he would know he hadvoted for the Union. (The employees' testimony on this matter is undisputed.)Later the same morning, and before the election hours, Metcalfe was sent byhis foreman to Superintendent Robert Swedenborg.The latter told the employeethat he understood he was not going to vote.Metcalfe said he had not decided.Swedenborg advised him to make up his mind-he didn't want him to get intotrouble.The superintendent then asked him what he would do if the plant shutdown and reminded him he was 47 years old and there were few other placeswhere colored workers were hired.He permitted Metcalfe to leave after warninghim, as had Loren Swedenborg earlier, that if he appeared at the polls they wouldknow how he voted.5It is undisputed that soon after union organization began, the three companyofficials began to watch and follow employee Kenneth Barlow as he moved aboutthe plant at his work. Smith and Loren Swedenborg approached him at his sortingtable and told him they did not want him "talking to any of themen inthe plant."'When he asked "why," Smith replied, "You know why." (Loren Swedenborg didnot deny this incident.Smith's denial is not credited, for reasons made clear ina footnote below.)There was no rule against talking in the tannery, and neverbefore had he been instructed to talk to no one.About a week before the elec-tion,Superintendent Swedenborg asked Barlow why he thought the employeesneeded a union, and then told the employee that the Company would do all initspower to keep it out.He added that if the union did go in, employees whohad had anything to do with it would be sorry. (Smith's denial of this threat andinterrogation is not credited, for reasons previously stated.)Apparently finding such surveillance and threats unpleasant, a few days beforethe election Barlow told the superintendent that he "wanted some peace at his2 Barlow's testimony, from which the quotations are taken, was undisputed as to thisincident.3 SeetiValine, Inc.,11.9NLRB 1698, andUnited Fireworks Mfg. Co., Inc.,11$NLRB 883.4 The finding rests upon Metcalfe's credible testimony. Smith's denial that the incidentoccurred is not credited.Smith, as noted heretofore, admitted keeping a list of unionadherents, and of making repeated trips by a union meeting place.5 Superintendent Swedenborg's denial of this incident is not credited.This official, asthe record shows, while on the stand became so intent upon answering "no" to hiscounsel's paraphrasing of previously given testimony of employees that he interruptedcounsel to voice a negative even before a question had been completed. '648DECISIONSOF NATIONALLABOR RELATIONS BOARDwork," and was "finished with the union" and would have nothing more to dowith it.The official asked him if he was sure of it. Barlow insisted that he wassure.A few minutes later the superintendent returned, in company with LorenSwedenborg, Smith, and Alvin Swedenborg, Loren's father and Robert's half-brother.Alvin Swedenborg told Barlow that any man was subject to a mistake,but he would forget about it if he was really through with the Union. Barlowassured him that he was through.Alvin Swedenborg then told him that after this"union affair was over" and if the Union did not win the election, he would seeto it that he would get a higher-paying job.From that day on, until the morningof the election, management officials ceased to follow him around.Also after the above-described disavowal of the Union by Barlow, the super-intendent came to him and asked him if he knew of a union meeting that night.At that time the employee replied that he knew of none, but later in the day,upon reaching home, Barlow called the superintendent and told him he had heardthere was to be a meeting that night at the church.The next morning the super-intendent informed him that he and Loren Swedenborg had gone over to thechurch, but found no meeting.Later the same morning the superintendent gavehim a dollar, stating that Alvin Swedenborg had said it was for the phone call.6Employee Lemon Fields credibly testified, and it is found, that the day after thefirst union meeting he was approached by the superintendent who asked him,"Fields, what about this Reverend Williams? ... what about this union junk? .. .They tell me he is the head of it.Do you know anything about it?" Fields toldhim that Reverend Williams was the pastor of the church for which he was adeacon.The superintendent then asked him if he hadsigneda card, and Fieldsadmitted that he had? (As noted hereinafter, Fields was discharged later thesame day.)On the morning of the election, after discovery that Kenneth Barlow had at-tended the union meeting the night before, the superintendent told the employeethat the only way his "job would be secure" would be not to vote at all. (Barlow'stestimony is uncontradicted on this incident.)The foregoing interrogation, threats, and promises of benefit to employees bythe three management officials clearly constituted, and is concluded to have been,illegal interference, restraint, and coercion within the meaning of the ActsD. The discriminatory discharges1.Lemon FieldsFieldswas summarily and without warning discharged the day after he at-tended the first union meeting on April 11.As noted in the subsection immediatelyabove, it is undisputed that shortly before being dismissed at the end of his shift,he was asked by Superintendent Swedenborg if he had signed a union card at thatmeeting, and that he admitted the fact. It has also been found that during thesame interview the superintendent queried him about the pastor of the church forwhich Fields was a deacon, and where union meetings were held.Fields' testimony is further uncontradicted to the effect that at the time of hissudden termination he had been continuously employed for nearly 3 years, althoughduring that period many other employees had been temporarily laid off for lackof work.Except for occasional shifts, when needed to help out in some otherdepartment, most of Fields' employment had been spent in the department calledtheHide House, where the first steps in the tannery process are taken. Because6 The findings in the preceding two paragraphs rest upon the credible testimony ofBarlow.The partial denials of Smith and the superintendent are not credited, forreasons previously stated.Alvin Swedenborg was not a witness, and Loren Swedenborgwas not questioned about his part in the above events.Although counsel for ,theRespondent produced documentary evidence showing that Alvin Swedenborg left town thenight of April 28, apparently rebutting Barlow's testimony that his call to the super-intendent about a union meeting took place "about two days I reckon before the election,"Barlow's fixing of the date was, as is plain from the language used by him, only approxi-mate.And the superintendent admitted that the employee did call him, regarding theunion meeting which actually did not take place.7 The superintendent denied only that he had asked Fields about Reverend Williams.He did not deny having had the conversation, nor having asked him if he had signeda card.8 See, for example:Sebastopol Apple Growers Union,118 NLRB 1181 ;"M" System Inc.,MobileHonesDivision, Mid-States Corp.,118 NLRB 502; andUnion Furniture. Company,Inc.,118 NLRB 1148. THE BASERTANNING COMPANY649,of his long experience, apparently, in this department Fields was assigned by his.foreman, John Stehura, to instruct new employees how to trim the raw hides.Fields' testimonyagain isuncontradicted that throughout his employment he hadnever received complaints from Stehura or any other foreman under whom hehad temporarily worked.After eliciting from Fields the admission that he had signed a union card,.Swedenborg talked with Foreman Stehura.And within a few minutes Stehuracame to Fields and told him, according to the employee's credible testimony, thatthe superintendent had said he was to be laid off that day. Fields asked him why.Stehura replied, "Well, there is a few smart guys around here and we are going.to get rid of the smart ones first."Fields asked who else was to go, and theforeman replied, "Just two for today.You and Johnny Miller."9Fields was terminated at the end of his shift that day, and has not been re-instated.The foregoing is a summary of events bearing upon Fields' dismissal, andplainly indicates a discriminatory discharge to discourage union activity.Theplain indication becomes a convincing certainty when the Respondent's affirmativeevidence is appraised.The answer claims that Fields was "discharged for in-competence and inability to do the work required."No management witness,however, testified to this effect.Indeed no supervisor or official was even ques-tioned by counsel for the Respondent as to who discharged Fields or why.10 Itwas General Counsel, in cross-examining Stehura, who drew from Fields' immediatesupervisor the claim that he and the superintendent "decided" to lay the employeeoff that day "for insufficiency of work."Not only is Stehura's testimony withoutany support by the superintendent or of company records, but it is inconsistentwith the claim in the answer.In short,not only is there no evidence to support the Respondent's claim in its-answer, but a counterclaim is set up by its own foreman.The Trial Examiner concludes and finds that Fields actually was discharged,upon orders from Superintendent Swedenborg, because this official, after interroga-tion of the employee, believed that he was instrumental in initiating union activity,and for the purpose of discouraging further organization.2. John MillerMiller also was summarily discharged on April 12, the day after the union meet-ing which he attended.At that time he had been employed in the retan depart-mentunder Foreman Charles Wiser for a period, lacking a few days, of 4 years-an unusually long period in a tannery which the Respondent contends had anextremely high rate of employee turnover.As in the case of Fields, althoughtherewere numerous economic layoffs during his employment, Miller was neverlaid off until his final discharge.His testimony is undisputed that during this longperiodWiser never complained to him about his work.Although there is no evidence that Miller was especially active in the organiza-tion of the Union, he joined and attended the first meeting.And as found above,in the case of Fields, Foreman Stehura told the latter that the superintendenthad informed him that he and Miller had been chosen for the first dischargesbecause they were "smart guys."The answer of the Respondent contends that Miller, like Fields, was "dischargedfor incompetence and inability to do the work required."Although General Counsel drew from Secretary Smith, on cross-examination,-the claim that he and the two Swedenborgs decided to fire Miller, because a weekbefore the dismissal he had refused to "do work that his foreman had requestedhim to do," the only evidence offered by the Respondent to support the claim imitsanswer was from Foreman Wiser, in the following colloquy:Q. (By counsel for the Respondent.)The day of the discharge, it has beenestablished as April 12th, 1957.Now, prior to this date, did you have anydifficulty with Johnny Miller with respect to his work?A. No.eAlthough Stehura denied telling Fields that they were "going to get rid of the smartones first," he did not deny that the superintendent had told him to lay Fields off.10There is vague and unpersuasive testimony by Foreman Harry Mason,of anotherdepartment, to the effect that twice during Fields' long employment he had worked asingle shift under him, and that be "wouldn't hold up his end."Mason, however, hadnothing to do with Fields' discharge, and there is no evidence that he ever reportedFields to his own foreman. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Can you hear what I said?Did he have-was he a good worker ordid he-A. Oh-he was a no good worker.Q.What?A. He was not a good worker.Q. Describe then what was the trouble?A.Well, he was slow and he wouldn't do what he was supposed to some-times.You had to tell him about every job so we got rid of him.Pulledhis card.In the opinion of the Trial Examiner,Wiser's terse and general claim,withouta single detail of dereliction on the part of Miller, is no more convincing than thecontention in theanswer.In the face of the undisputed fact that this employeehad 'worked in the'same department,under the same foreman,for 4 years withoutcomplaint,it is difficult to place reliance upon Wiser's prompted testimony.- It isinconceivable that a "no good worker," who had to be told"about every job,"should have had uninterrupted employment for this length of time while otherswere laid off.And that higher authority than Wiser actually ordered the discharge is plainlyindicated in Miller's undisputed testimony that when Wiser told.him, on April 12,that he was to be laid off and he asked why,the foreman replied that he did notknow.The Trial Examiner is convinced and concludes that Miller's discharge,like that,ofFields,was precipitated by antiunion motives on the part of management-motives which,as noted in the preceding section, shortly after April 12 promptedthese same officials to engage in other coercive conduct. It is found that Millerwas discriminatorily discharged,for the purpose of discouraging further unionactivity.3.The"three alleged layoffsa.James Trent,AdellMetcalfe,and Junior ColemanAs noted in the "chronology"above, there were no more alleged discriminatorydischarges after those of Fields and Miller until May 2, the day after the election.In view of the findings of surveillance,threats, and promises made by managementduring the interim,some question may arise as to the absence of more summaryaction.This question finds a ready answer in the testimony of Secretary Smith,who testified that on April 16, a Board agent requested management to halt, ifpossible, even economic layoffs until after the day of the election.It appears thatmanagement complied with the suggestion.And although continuity of the discharge chronology may be broken, becausethe Respondent claims that employees Trent, Metcalfe,and Coleman were all laidoff because of economic requirements their cases will be considered in this singlesection.Trent, a machine operator in the retan department under Foreman CharlesWiser, began his employment with the Respondent in December 1953, and withthe exception of a few months in 1954, his employment was continuous untilMay 2, 1957.Although later becoming a most active union worker, it'appears that at thebeginning he only attended the first union meeting on April 11,signed a card,and persuaded his cousin, employee Edward Reed, to attend with him.Reed isan oiler in the same department.A few days after the meeting-a date which theTrial Examiner infers, for reasons set out in a footnote below, was April 15, anumber of management officials and Foreman Mason gathered around Reed.Reedwas asked who had attended the meeting,and Reed readily divulged the names ofTrent,Willie Payne, Junior Coleman, Kenneth Barlow, Jack Barlow, and CharlesFrank.ilThe next day, April 16, Reed informed his cousin that Loren Swedenborgu The fixing of the date of'this incident as April 15,is the result of weighing certaininherent probabilities of the surrounding circumstances,although Trent and anotheremployee present said that it occurred the day after the first union meeting,which wouldhave been April 12. In the first place, Loren Swedenborg, identified by the employees asbeing present at Reed's interview,,was not at the plant that day-competent evidenceestablishes that he was not in the city until late on April 12, a Friday. And the plantdid not operate on Saturday,.the 13th.Monday, April 15, was the first working dayafter LorenSSwedenborg's return.Approaching the date problem from other establishedevents,there is no dispute that Trent was actually assigned to the Hide House where,according to Secretary Smith's testimony,employees are sent for layoff or discharge.Since lie actually was not laid off until the day of the election, 2 weeks later, it is apparent THE RASERTANNING COMPANY651had told him he would be the "next one to go up the hill"-a tannery term forbeing laid off.12That same day the superintendent instructed Trent to report totheHide House, where credible testimony establishes that employees were sentfor punishment or for discharge and layoff.Trent followed instructions and the next day reported at the Hide House where,despite his long experience at the tannery, he was required to do the work of aninexperienced new employee as well as that of a common laborer, such as helpingtear up floors.Shortly before the end of Trent's shift on May 2, Superintendent SwedenborgMetcalfe.He was dismissed and has not been reinstated.AdellMetcalfe, although apparently' carried on the payroll as Hide House em-ployee, it is undisputed that most of his work from the time he was hired, inJune 1954, to May 2, 1957, was with the maintenance crew, performing carpentry,masonry, and electrical duties.Because of his working hours he was unable toattend the first union meeting on April 11, but 2 days later joined by signinga card.As found in section III, C, above, Metcalfe was queried and threatened by allthree management officials, and on the morning of the election was told by bothSwedenborgs that if he appeared at the voting place they would know he votedfor the Union.On May 2, the day after the election, just before closing time, ForemanStehura told him to stop by the office and pick up his check, and said that the"ax has fallen."He was paid oc and has not been reinstated.Junior Coleman began employment with the Respondent in 1952 and, with theexception of a temporary layod in 1954, continued until May 10, 1957.He wasan experienced worker in various departments.Coleman was-one of the three or four employees who initiated the organizationof the Union, early in April.Like Trent, he was an official union observer at the-election.He attended the union meeting which, as found, was spied upon bymanagementofficials.On the morning of the election, Secretary Smith came tohim with a list in his hand and asked him if he had attended the union meetingat the Steelworkers Hall the night before.Coleman admitted the fact.Coleman-observed his own name on the list carried by Smith.13When Coleman went to the time clock to punch out on May 10, a note onhis timecard instructed him to report at the office.Coleman turned his card andnote in at the mainoffice, received his check, and was told by Smith, "You'relaid off."Coleman asked why. Smith replied, "You know why. I'm sorry."14The claim of economic layoff of the three employeesIn support of its claim that these three employees were laid off because ofeconomic necessity, the Respondent offered only the testimony of Secretary Smith,who said that he "collaborated" with the two Swedenborgs in "formulating" theseniority list from which layoffs were selected.His testimony,much of it inanswer to leading questions by his counsel, has support of questionable weight inthat some reason developed for the delay.And, as found above, it was on April 16, also.according to Smith's testimony, that management agreed with a Board agent not to layany more employees off until after the election. It thus appears that Trent's recollectionof the order of events, if not the calendar dates, was reasonably accurate.The Reedinterview was on April 15, he was told of his transfer by the superintendent on April 16,and reported to the Aide House on April 17, but was not terminated at once because ofthe agreement entered into the day before.That Reed was interviewed by the officialsas found above, is a finding which rests upon the credible testimony of Trent and Coleman,the reluctant admission of Reed, and the many incidents of surveillance and threatsinitiated by the same officials a few days later.As to Reed, the record amply demon-strates his eagerness to testify for the Respondent and his antipathy toward his cousinand toward General Counsel.After denying having told General Counsel a number ofthings at an interview preceding the hearing, he finally admitted having told counselthat he had been questioned by the superintendent shortly after the first union meeting.12Although Loren Swedenborg, as a witness, did not deny having informed Reed as toTrent's layoff, Trent's testimony as to what Reed said is not accepted as proof of whatSwedenborg may have told Reed. It is competent testimony, the Trial Examiner believes,bearing upon Reed's credibility and upon the question as to whether or not Reed didreveal to management the names of employees who attended the first union meeting.18 Coleman's testimony on this incident is undisputed.14 Smith's denial that he made this statement is not credited. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDoral quotations from notes which he said he made from company records, andcertain lists of employees in the different departments on May 1, 1957.Theselists,purportedly taken from company records, were placed in evidence withoutobjection from General Counsel and without cross-examination upon them, despitethe fact that they contain apparent discrepancies in relation to sworn testimonyGeneral Counsel elicited from his own witnesses.For example, Trent testified,without challenge, that he had had continuous employment since September 1954.Yet the exhibit in evidence listing his name bears the hiring date of January 11,1955.Smith's testimony, in reply to leading questions, to the effect that these layoffswere "in line of seniority," is clearly inaccurate in the case of Trent, even if thedate of January 11, 1955, be accepted as that of his hiring.Counsel for theRespondent in effect admitted that an employee, Sturgill, had less seniority thanTrent, but was laid off on May 2. Nor is there any adequate proof in therecord as to when Sturgill actually was laid off, if ever.As to the primary question of an economic necessity for reduction in force,theTrialExaminer considers that the Respondent has not sustained its claimthat forced reduction was required, even if fewer hides were being processed atthis period.The testimony of Helen Moores, pay clerk and a witness called bythe Respondent, establishes that there is and has been an extremely large voluntaryturnover at this plant, over a period of many years. It was her estimate thatfrom 10 to 15 to 40 or 50 employees quit each month.Furthermore, if the figures produced by Smith are to be accepted, there were55 new employees hired between June 1 and October 31, 1957. The general claimby Smith that once an employee is laid off, for lack of work, he must return if atall as a new employee, and that no such laid-off employee is sent for when workresumes-thereby implying that the responsibility is upon such employees to seekemployment-is disposed of, it seems to the Trial Examiner, by the service uponthe Respondent of the first amended charge dated May 3, 1957, showing plainlythat Trent and Metcalfe were seeking reemployment, and of the second amendedcharge dated September 19, 1957, showing the same as to Junior Coleman.Theweak claim that the Company did not have the addresses of such employees isunconvincing.Since during this period the Respondent was hiring many new-and so far as the record shows inexperienced-employees, the inference is reason-able that the Respondent refused rehire to these three employees for the samereason that it discharged or laid them off.ConclusionsAnd that reason, the Trial Examiner is convinced and finds, was because of theirknown union activity and leadership.It is therefore concluded and found that these three employees were, in fact,discharged, and discriminatorily, in order to discourage union activity and mem-bership.4.Kenneth and Jack BarlowBoth Barlows had long service working for the Respondent.Their employmentceased on the same day, May 9, 1957, about a week after the election, and the daybefore Junior Coleman was discharged, as found above.The complaint claims thatthey were dismissed because of their union activities.The Respondent claims thatthey were not discharged, but that they voluntarily quit.Credible and substantial evidence establishes that management was fully awareof the Barlows' union activity and membership, particularly that of KennethBarlow.The latter's testimony is uncontradicted that soon after he began hisactivity he was followed about the plant by officials, even to the restroom. It haspreviously been found that he was warned not to talk to any employee, despitethe lack of any such plant rule. Secretary Smith admitted that the Barlows wereon the list the officials compiled of those who "had actually gone to the union andsigned up with the union, signed cards. . . ."Jack Barlow was asked by his foreman, Jones, just before the election if he wasas strong for the Union as was his brother.When he admitted that he was,Jones replied, "Well, that's too bad."15As noted in an earlier section of this report, Kenneth Barlow was questionedby two officials on the morning of the election, after discovery that despite his15 Jones' denial of this interrogation is not credited.As noted in a previous section, itis uncontradicted that in some instances Jones' superiors engaged in similar conduct, andit is reasonable to believe that Jones would follow such policy. THE BASERTANNING COMPANY653confessed disavowal of the Union he had attended a union meeting the night before,and told by one of them that the only way his job would be secure was not togo to the polls.A week after the election, in which both Barlows participated, they were sum-marily and, at the same time, sent to the Hide House where, Secretary Smith'stestimony makes clear, employees are sent for layoff.They reported as instructedand worked the next day under Foreman Stehura.About an hour before closeof their shift, they were approached by the superintendent and told to pick uptheir checks, that they were being laid off.In September Jack Barlow returned to the plant, and asked the superintendentfor work.Swedenborg told him that if it was up to him he would hire him atonce, but the decision was that of Loren Swedenborg and Smith, who would nothire him because of "the way your brother carried on with the union."Thesuperintendent then asked him if he had voted for the Union. Barlow replied thathe had, and would do so again. Swedenborg then dismissed him by saying thathe would not get a chance to, "because they won't hire you back."16It is the claim of the Respondent that the Barlows quit their job and asked fortheir check on the day in question.Not only was the evidence offered by theRespondent to support this claim confusing, inconsistent, and unconvincing,17 butother circumstances make the claimed voluntary quit wholly undeserving of belief.As to the first of such circumstances, no credible reason was brought forward forsending the two Barlows to the Hide House. Both had more seniority than othersin the same department. It is reasonably inferred that they were sent there forthe specific purpose of discharging them, as in the case of Trent..In the opinion of the Trial Examiner a determining point is the fact that al-though it well knew both Barlows were drawing unemployment benefits,manage-mentdid not contest such payments,although Loren Swedenborgadmitted that anemployee who quits is not entitled to draw them.The TrialExaminer finds no merit in the Respondent's claim that the Barlowsquittheir jobs.It is concluded and found that both Barlows were discriminatorily dischargedbecause of their union activity and to discourage further organizational efforts.5.Conclusions as to the dischargesThe Trial Examiner concludes and finds that by discriminatorily discharging theseven employees, as above described, for the purpose of discouragingunion mem-bership and activity, the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEActivities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take af-firmative action designed to effectuate the policies of the Act.Ithas been found that the Respondent discriminatorily and to discourage mem-bership in and activity on behalf of the Union discharged seven employees. Itwill be recommended that the Respondent offer them immediate and full rein-statement to their former or substantially equivalent positions, without loss ofseniority or other rights and privileges, and make them whole for any loss of paythey may have suffered by payment to each of them of a sum of money equal tothatwhich he would have earned as wages from the date of the discrimination"The finding rests upon Barlow's credible testimony.Swedenborg's denial is notcredited, for reasons previously set forth.17 Swedenborg was not questioned on this point by Respondent's counsel.His version,elicited by General Counsel, is inconsistent with that of Foreman Jones.And the book-keeper, who testified that the employees answered in the affirmative when she asked themIf they were quitting, admitted that never before in the scores. of voluntary quits hadshe asked such a question. 1654DECISIO*SOF NATIONALLABOR RELATIONS BOARDagainst him to the date of offer of reinstatement,less his net earnings during saidperiod,and in a manner consistent with Board policy set out in F.W. WoolworthCompany,90 NLRB 289 andCrossett Lumber Company,8NLRB 440.Itwill be further recommended that the Respondent,upon reasonable request,make available to the Board and its agents all payroll and other records pertinentto the analysis of the amounts due as back pay.Since the violations of the Act which the Respondent committed are relatedto other unfair labor practices proscribed by the Act, and the danger of theircommission in the future is reasonably to be anticipated from its past conduct,the preventive purposes of the Act may be thwarted unless the recommendationsare coextensive with the threat.To effectuate the policies of the Act, therefore,itwill be recommended that the Respondent cease and desist from infringing inany manner upon the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters&ButcherWorkmen of North America, AFL-CIO, is alabor organization within the meaning of 2(5)of the Act.2.By discriminating in regard to the hire and tenure of employment of LemonFields, John Miller,James Trent,AdellMetcalfe,Kenneth Barlow, Jack Barlow,and Junior Coleman,thereby discouraging membership in the above-named labororganization,theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.3.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Nebraska Bag Company and Robert H. Silver, Trust Account ofHarry L. Silver,Trust Account of Steven J. Silver,and TrustAccount of Jeanne M. Silver, d/b/a Nebraska Bag ProcessingCompanyandTextileWorkers Union of America,AFL-CIORobert H. Silver,Trust Account of Harry L. Silver,Trust Ac-count of Steven J. Silver,and Trust Account of Jeanne M.Silver,d/b/a Nebraska Bag Processing CompanyandTextileWorkers Union of America,AFL-CIO.Ca8e8 Nos. 17-CA-12$7and 17-RC-1573.December 22, 1958DECISION AND ORDEROn May 23, 1958,Trial ExaminerArthur E.Reyman issued hisIntermediate Report in the above-entitled proceeding,finding thathe Respondents had engaged in and were engaging in certain unfairlabor practices and recommendingthat theycease and desist there-from and takecertain affirmative action,as set forth in the copy ofthe Intermediate Report attachedhereto.He also recommendedthat the,Board set aside the results of the election conducted byit on August 13, 1957, inCase No.17-RC-2573 and that the Boardorder theholding of an election,at the earliest appropriate time,122 NLRB No. 75.